Citation Nr: 0827698	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  06-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for a major depressive 
     disorder, claimed as bipolar disorder with major 
depression (bipolar disorder), 
     prior to September 14, 2005.

2.  Entitlement to a disability rating higher than 50 percent 
for a major depressive 
     disorder, claimed as bipolar disorder with major 
depression (bipolar disorder) 
     since September 14, 2005.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The veteran had active military service from August 2000 to 
May 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2001, the RO granted service connection for a 
major depressive disorder (depression), assigning an initial 
disability rating of 10 percent, effective May 17, 2001.  In 
March 2003, upon de novo review, the RO increased that 
initial rating to 30 percent and issued a corresponding 
rating decision in November 2005.  

In an October 2006 Statement in Support of Claim, the veteran 
made informal claims for (1) individual unemployability and 
(2) substance abuse, anxiety, sleep disorder, and bipolar 
disorder, all as secondary to his depression.  In February 
2007, the RO issued a SSOC acknowledging the veteran's 
additional secondary claims, concluding that his anxiety, 
sleep disorder, and bipolar disorder are symptomatic of an 
acquired psychiatric disorder, specifically bipolar disorder 
with major depression.  In light of additional evidence, the 
RO further increased the veteran's disability rating to 50 
percent, effective September 14, 2005.  Furthermore, in 
February 2007, a Decision Review Officer (DRO) decision 
affirmed the SSOC and denied service connection for 
individual unemployability, as well as anxiety and sleep 
disorder, both claimed as secondary to the veteran's bipolar 
disorder.

The RO has not, however, adjudicated the veteran's additional 
claims for individual unemployability and substance abuse, 
claimed as secondary to the veteran's bipolar disorder.  The 
Board does not currently have jurisdiction to consider these 
additional issues.  38 C.F.R. § 20.200 (2007).  Therefore, 
they are referred to the RO for appropriate development and 
consideration.


FINDINGS OF FACT

1.  Prior to September 14, 2005, the veteran's bipolar 
disorder, in isolation from his 
     substance abuse disorder, caused occupational and social 
impairment with 
     occasional decrease in work efficiency and intermittent 
periods of inability to  
     perform occupational tasks; but it did not rise to the 
level of  occupational and 
     social impairment with reduced reliability and 
productivity.

2.  Since September 14, 2005, the veteran's bipolar disorder, 
in isolation from his 
     substance abuse disorder, caused occupational and social 
impairment, with 
     deficiencies in most areas; but it does not rise to the 
level of total occupational 
     and social impairment.


CONCLUSIONS OF LAW

1. Prior to September 14, 2005, the criteria are not met for 
an initial disability rating  
    higher than 30 percent for the veteran's bipolar 
disorder.  38 U.S.C.A. §§ 1155, 
    5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic 
    Code 9434 (2007).

2. Since September 14, 2005, the criteria have been met for a 
70 percent disability 
    rating, but no higher, for the veteran's bipolar 
disorder.  38 U.S.C.A. §§ 1155, 
    5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 
4.126, 4.130, Diagnostic 
   Code 9434 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In a letter dated in August 2005, the RO advised 
the veteran of the evidence needed to substantiate his claim 
and explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO 
issued that VCAA notice letter prior to initially 
adjudicating the veteran's claim, the required sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  A March 2006 letter informed the veteran 
that a downstream disability rating and effective date will 
be assigned if his underlying claim for service connection is 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).   

The RO issued a supplemental statement of the case (SSOC) in 
February 2007, after providing that additional VCAA notice, 
in light of additional evidence that was received.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the U. S. Court of Appeals for 
Veterans Claims (Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both 
indicating that if, for whatever reason, there was no VCAA 
notice prior to the initial adjudication of the claim or, if 
there was, it was inadequate (i.e., not fully content-
compliant), then this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a SOC 
or SSOC, such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - 
e.g., competent lay statements describing symptoms, medical 
and hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

Here, because the Vasquez-Flores' decision was not issued 
until very recently, the veteran has not received VCAA notice 
specifically tailored to comply with it.  And in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
Court held that this type of notice error is presumed 
prejudicial and that it is incumbent upon VA, not the 
veteran, to show why the error is nonprejudicial, 
i.e., harmless.  VA can show the error is harmless by 
demonstrating why it does not affect the essential fairness 
of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Here, the Board finds that the notice error will not affect 
the essential fairness of the adjudication because the 
diagnostic criteria used to determine the relative severity 
of the veteran's psychiatric disability were provided to him 
in the November 2006 SOC and the February 2007 SSOC.  A 
reasonable person could be expected to read and understand 
these criteria, and that evidence showing his disability 
meets the requirements for a higher rating is needed for an 
increase to be granted.  The statements he has submitted in 
appealing for a higher rating, including his Notice of 
Disagreement (NOD) and Substantive Appeal (VA Form 9), 
demonstrate his understanding of the type and severity of 
symptoms required for a higher rating.  He is also 
represented by a veteran's service organization, the Missouri 
Veterans Commission (MVC), which presumably is aware of the 
nuances intrinsic to VA adjudications and the various 
requirements for receiving a higher rating for a psychiatric 
disorder.  Moreover, in his October 2006 Statement in Support 
of Claim, the veteran discussed the symptoms of his 
psychiatric disorder and the related evidence to his claim.

Therefore, the Board finds that the presumption of prejudice 
on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, and his responses, he clearly has actual knowledge of 
the evidence he is required to submit; and (2) based on his 
contentions and the communications provided to him by VA over 
the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical and psychological treatment records, 
and VA medical records.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Entitlement to a Higher Disability Rating for Bipolar 
Disorder

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 
(2007).

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the Court, however, has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider whether the rating 
should be "staged." See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The diagnostic criteria set forth in The American Psychiatric 
Association's:  Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) (DSM-IV) have been adopted by VA.  
38 C.F.R. § 4.125(a).

According to the DSM-IV criteria, a 30 percent rating is 
warranted for bipolar disorder when there is an occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130.  

 The next higher rating, 50 percent, requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

The next higher rating, 70 percent, requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  

An even higher 100 percent rating contemplates total 
occupational and social impairment due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 
higher 70 percent rating, the Board must consider whether the 
veteran has deficiencies in most of the following areas:  
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. §§ 4.2, 4.6.  

In assessing the evidence of record, the Board has reviewed 
the veteran's Global Assessment of Functioning (GAF) scores.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  

According to the DSM-IV, a GAF score of 51 to 60 indicates 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A GAF of 
31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.

The veteran's appeal of his bipolar disorder disability 
rating arises from a claim for an increased rating received 
in July 2005.  As a result, only the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, the Court recently held 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, 
the Board must consider whether there have been times when 
his disabilities have been more severe than at others.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed (in this case, 
January 2005) until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  While older evidence 
is not necessarily irrelevant, it is generally not needed to 
determine the effective date of an increased rating.  See 
Francisco, supra.

Under Diagnostic Code (DC) 9434, the veteran's bipolar 
disorder is rated as 30 percent disabling from May 17, 2001 
to September 13, 2005, and 50 percent disabling from 
September 14, 2005 through the course of this appeal.

The record includes reports of the veteran's VA examinations, 
private treatment records, and VA progress notes from October 
2001 through February 2003.  

In October 2001, the veteran received a VA C&P Exam with 
respect to his mental disorders.  He was assigned a GAF of 55 
on the basis of his symptoms of depression, including sleep 
disturbance loss of interest and energy, and a decrease in 
concentration.  

In April 2002, the veteran received another VA examination 
with respect to his mental disorders.  He was assigned a GAF 
score of 52.  The examiner noted that the veteran was well-
groomed, cooperative, made good eye contact and spoke at a 
normal rate and volume.  His thought process was described as 
logical and goal-directed, although some mild circumstantial 
speech was noted as likely due to stress.  

In May 2002, the veteran scheduled a VA examination, to 
follow up on his anxiety and depression issues, due to 
stressful life situations.  He was assigned a GAF of 56 and 
diagnosed with major depression, recurrent with adjustment 
disorder with mixed anxiety and depressed mood.  The examiner 
described the veteran as well-groomed, cooperative and with 
good eye contact.  He noted the veteran's speech as halting 
with normal volume and his thought processes were described 
as logical and goal-directed.  The examiner notes that there 
were no circumstantial or tangential processes, but that he 
appeared to need extra time to process questions.  The 
examiner noted his affect as neutral.

In January 2003, the veteran sought treatment at a VA 
facility out of his own concern for his stress level.  The VA 
examiner noted that the veteran was currently employed full-
time at a school as a suspension supervisor and assistant 
coach.  He was assigned a GAF of 55.  The examiner described 
the veteran as interactive and cooperative, well-groomed, and 
with speech of normal rate and volume.  Again, there was 
notation of mild circumstantial speech, but his affect was 
noted as not constricted, neutral.  The record also shows 
that in February 2003, the veteran was working part-time and 
attending school part-time.

These reports, records, and notes from October 2001 through 
February 2003 are fairly consistent in assessing the 
veteran's bipolar disorder as indicating occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, as would warrant a 30 percent disability rating.  
However, the Board also finds that his condition during that 
time does not warrant the next higher rating, 50 percent, as 
he was not suffering an occupational and social impairment 
with reduced reliability and productivity.

The Board finds the record lacks probative evidence as to the 
veteran's condition between February 2003 and September 2005.  
However, beginning in September 2005, the record contains 
evidence of significant probative value as to the veteran's 
current condition.  

In September 2005, VA provided the veteran a Compensation and 
Pension Examination (C&P Exam) with a VA psychologist, 
specifically to assess the severity of his bipolar disorder.  
The VA psychologist assigned the veteran a GAF score of 45, 
which would indicate serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
The VA psychologist's GAF notes state that the veteran 
suffers from suicidal ideation, has no friends, and is unable 
to keep a job.   

The veteran reported that in May 2005, he had attempted 
suicide by cocaine and sleeping pill overdose and that he had 
been asked to resign from his part-time job as a teacher's 
aide after being there for three years, due to disorientation 
and panic attacks.  Following this, he suffered a severe 
blackout, hallucinations, and disorientation.  The veteran's 
family relationships are characterized by his separation from 
his wife and infrequent contacts with his children.  The 
report notes that the veteran states that he has no friends 
and meets people through psychological treatment groups.  
And, it notes that the veteran's medications include Zoloft 
and Seroquel for insomnia.  His speech was coherent, although 
soft or whispered, mumbled and hesitant.  Furthermore, his 
attitude is described as cooperative and guarded.  Although 
his attention span was noted as short and the veteran 
exhibited some problems with respect to time orientation, he 
was able to successfully demonstrate some ability to 
concentrate and was oriented with respect to person and 
place.

At the time of this examination, the veteran's appearance was 
noted to be disheveled, with poor hygiene; his psychomotor 
activity exhibited retardation and "staring into space;" 
and his mood was described as hopeless and depressed.  The 
examiner commented on the veteran's current state in light of 
his state as documented in his prior October 2001 C&P Exam.  
Specifically, delusions and panic attacks were denied and not 
noted at the October 2001 C&P Exam, as was suicidal ideation.  
This suggests that the veteran's condition had changed 
between the October 2001 and the September 2005 C&P Exams.

In November 2006, a VA psychologist assigned the veteran a 
GAF score of 40 and noted "significant difficulties with his 
thought processes."  His speech was noted as slow and 
blocked, but of normal volume.  His thought flow was observed 
to be unorganized and complicating the psychological 
evaluation.  His affect was noted as anxious and his mood 
congruent.  The examiner described the veteran's eye contact 
as inconsistent and that he appeared to struggle to find the 
words to answer the examiner's questions.  In reviewing the 
veteran's medical records, the examiner notes the veteran's 
history of anxiety and periods of panic and frequent 
emergency room visits over the preceding months for such 
panic attacks.  

The veteran submitted a provate psychologist's report dated 
December 5, 2006.  He reported problems with some anger and 
impulsivity.  He was separated from his wife because of his 
aggressive behavior.  He had increased depressive symptoms, 
low energy, and feelings of hopelessness and worthlessness.   
He also reported episodes of mania with decreased need for 
sleep, increased eergy, racing thoughts, and irritability.  
The mental status examination found that he was alert ad 
fully oriented.  He was a little anxious at the start of the 
interview, but became more cooperative.  He had good eye 
contact and his hygiene was good.  Psychomotor activity was 
within normal limits and his speech was normal.  He described 
his mood as depressed and his affect was anxious and guarded.  
His thought processes were mostly logical, although there was 
some circumstantiality.  He denied delusions or 
hallucinations, as well as homicidal or suicidal ideation.  
The Axis I diagnoses were rapid cycling bipolar disorder, 
social phobia, panic attacks, and alcohol dependence in full 
remission.  The GAF Score was 45-55.

The vetean was examined by VA on December 29, 2006.  He 
reported a lack of motivation and interest in activities, as 
well as thoughts of harming himself.  He had trouble sleeping 
and reported nightmares.  He also referred to anxiety and 
nervousness, and panic attacks.  About twice a week, he had 
marked decrease in the need for sleep with feelings of 
inflated self-esteem, excessive talking, racing thoughts, 
poor judgment, and irritability.  In between these episodes, 
he will be depressed, discouraged, and occasionally suicidal.  
The mental status examination noted no evidence of thought 
process or communication impairment.  There were no delusions 
or hallucinations, and he displayed no inappropriate 
behavior.  He was fully oriented and, while his speech was 
somewhat slowed at first, it became more normal as the 
interview progressed.  He was diagnosed with bipolar 
disorder, which was assigned a GAF Score of 45, and was 
manifested by social isolation, and marital, legal, and 
employment difficulties.

The Board finds that as of the date of the September 2005 C&P 
Exam, September 14, 2005, the veteran's bipolar disorder 
warrants a 70 percent disability rating as he is 
occupationally and socially impaired with deficiencies in 
most areas.  To this extent, the veteran's appeal is granted.  
However, the veteran's condition does not warrant a 100 
percent disability rating as he is not totally occupationally 
and socially impaired as contemplated by the applicable 
statutes.

Prior to September 14, 2005, the Board finds that the 
veteran's bipolar condition warrants a 30 percent disability 
rating as, during that time, as the record shows that he 
suffered an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  
The Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, meaning above and beyond that 
contemplated by the schedular rating assigned, to suggest the 
veteran is not adequately compensated by the regular rating 
schedule.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  It is 
worth noting that the veteran's related claims for a total 
disability rating based on individual unemployability (TDIU) 
and substance abuse, secondary to his service-connected 
bipolar disorder, have not been adjudicated and are not 
currently at issue in this appeal.  See 38 C.F.R. § 20.200.  
So the Board does not have to refer this case for extra-
schedular consideration.  VAOPGCPREC 6-96.  See also, Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 


ORDER

A rating higher than 30 percent is denied for the veteran's 
bipolar disorder prior to September 14, 2005.

A higher 70 percent rating is granted for the veteran's 
bipolar disorder since September 14, 2005, subject to the 
laws and regulations governing the payment of VA 
compensation.



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


